                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BERNHARD KUHMSTEDT,                                  Case No. 19-cv-05858-JSW
                                                           Plaintiff,
                                   8
                                                                                              ORDER TO SHOW CAUSE
                                                  v.
                                   9

                                  10     LIVINGLY MEDIA, INC.,
                                                           Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On October 29, 2019, the Court revoked the pro hac vice status of plaintiff’s counsel,

                                  14   Richard Liebowitz. (Dkt. No. 13.) As of the writing of this Order, no other counsel for plaintiff

                                  15   has made an appearance, and Mr. Liebowitz has not reapplied for admission pro hac vice. Further,

                                  16   the parties failed to timely submit a joint statement in anticipation of the case management

                                  17   conference set for this Friday, December 20, 2019 at 11:00 a.m. The parties are hereby

                                  18   ORDERED TO SHOW CAUSE, no later than 9:00 a.m. December 18, 2019, as to why no case

                                  19   management statement was filed on December 13, 2019. The statement should include an

                                  20   explanation as to the status of plaintiff’s representation.

                                  21          Mr. Liebowitz is ORDERED to serve a copy of this Order on the plaintiff and to file a

                                  22   proof of service.

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 17, 2019

                                  25                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  26                                                     United States District Judge
                                  27

                                  28
